Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 8, the prior art of record fails to show or suggest the at least a portion of a second portion positioned within a first portion and supported for translational movement relative to the first portion in a direction parallel to the longitudinal axis, a distal end of the second portion supporting a drilling and bolting tool for rotational movement about an axis of the second portion. The closest prior art, Swoboda, discloses a boom including boom sections; however, Swoboda fails to show or suggest the rotational movement of any of the boom sections.
As to claim 14, the prior art of record fails to show or suggest a second portion supported for translational movement relative to a first portion in a direction parallel to a longitudinal axis, the second portion including an elongated shaft and a shaft support, the elongated shaft supported for rotation relative to the first portion.  The closest prior art, Swoboda, discloses a boom including boom sections; however, Swoboda fails to show or suggest that the boom sections are supported for translational movement
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//FREDERICK L LAGMAN/ Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




FLL